DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8, 9 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (EP 3716638, referred to herein as “Takahashi”) in view of Wang et al. (US 2019/0222822, referred to herein as “Wang”).

Regarding claim 3, Takahashi discloses: A method of signaling information associated with an omnidirectional video (Takahashi: paragraphs [0025] to [0026], disclosing coding of omnidirectional video), the method comprising: 
signaling an identifier (Takahashi: paragraphs [0040] and [0041], disclosing syntax), wherein the identifier identifies that an adaptation set corresponds to a sub-picture (Takahashi: paragraph [0188], disclosing signaling of an adaptation set referencing a sub-picture), wherein all adaptation sets in a period having the same identifier value together form a sub-picture composition grouping (Takahashi: paragraph [0032], disclosing sub-picture composition grouping; paragraph [0223], disclosing adaptation set that reference the sub picture grouping); and 
signaling… whether the adaptation set is intended to be selected alone for a presentation (Takahashi: paragraph [0333], disclosing signaling whether to present selected sub pictures).  
Takahashi does not explicitly disclose signaling a boolean type element.
However, Wang discloses signaling a boolean type element (Wang: paragraph [0052], disclosing use of a Boolean value specifying presentation of video images).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the Boolean type of Wang in the method of Takahashi.
One would have been motivated to modify Takahashi in this manner in order to better signal and control video attributes in coded video (Wang: paragraphs [0002] and [0006]).

claim 4, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

	Regarding claim 8, Takahashi and Wang disclose: Page 2 of 5Attorney Docket No.: US82609The method of claim 4, wherein the identifier has a data type of unsigned short (Takahashi: paragraph [0255], disclosing an unsigned data type).  

	Regarding claim 9, Takahashi and Wang disclose: The method of claim 4, wherein, in a case a value of the boolean type element is true, the adaptation set is not intended to be selected alone for a presentation (Wang: paragraph [0052], disclosing use of a Boolean value to signal whether left or right view pictures are displayed).  
	The motivation for combining Takahashi and Wang has been discussed in connection with claim 3, above.

	Regarding claim 10, Takahashi and Wang disclose: The method of claim 4, wherein, in a case a value of the boolean type element is false, the adaptation set may or may not be intended to be selected alone for a presentation (Takahashi: paragraph [0424], disclosing use of true and false flags to signal various states; Wang: paragraph [0052], disclosing use of a Boolean value specifying presentation of video images).  
The motivation for combining Takahashi and Wang has been discussed in connection with claim 3, above.

	Regarding claim 11, Takahashi and Wang disclose: The method of claim 10, wherein the boolean type element may be optionally signaled and inferred to be false when not present (Wang: paragraph [0057], disclosing use of various metadata schemes for signaling Boolean values).  


	Regarding claim 12, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484